Per Curiam. This is an original action brought by the Supreme Court Committee on Professional Conduct. The Committee petitions this court for an order requiring Robert Fuller Meurer to appear before this court and show cause why he should not be held in contempt for wilfully violating the Committee’s “Findings and Consent to Discipline Order” entered February 12, 1999. The Committee further asks this court to order Mr. Meurer to comply with the specific terms of that order. The Committee’s petition and amended petition, which are attached to this order, reflect that in 1998, Tressia Russell filed a disciplinary complaint against Mr. Meurer, alleging unprofessional conduct on his part. The complaint and Mr. Meurer’s response were submitted to the Committee for ballot vote on September 1, 1998. The Committee’s decision was sent to Mr. Meurer on October 2, 1998. On November 3, 1998, Mr. Meurer made a timely request for a de novo hearing before the Committee. The results of the hearing are reflected in the February 12, 1999 order, which provided that, in return for making $18,000 restitution to Ms. Russell in monthly installments of $300, Mr. Meurer would receive a reprimand from the Committee. The terms of the order were read into the record at the hearing, and the Committee informed Mr. Meurer that if he failed to comply with the terms of the order, he would be subject to contempt proceedings of the Committee and this court. Copies of the Committee’s order were sent to Mr. Meurer, at the address listed with the Clerk of this court, on two occasions in February and March of 1999; the first order was not returned, but the second order was returned to the Committee marked “unclaimed.” As of the date the amended petition was filed, April 30, 1999, the Committee alleges that Mr. Meurer has failed to make any payments to Ms. Russell and has likewise failed to pay costs of $150 assessed to him in this matter.  Pursuant to the Committee’s petition, as amended, we order Mr. Meurer to appear before this court at 9:00 a.m. on June 24, 1999, for consideration of the relief requested in the Committee’s petition, including why he should not be held in contempt. This hearing specifically supersedes the notice of hearing previously issued by the Committee for May 27, 1999. Petition granted.